Appeals from a judgment (denominated order/judgment) of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered March 24, 2014 in a habeas corpus proceeding. The judgment granted the petition.
*1633It is hereby ordered that said appeals are dismissed without costs.
Memorandum: Petitioner commenced this habeas corpus proceeding seeking to challenge the terms of a temporary order of protection issued by respondent, a Town Court Justice. Respondent and the People appeal from a judgment discharging petitioner of all restraints imposed on his liberty by that temporary order. Initially, we agree with the dissent that a habeas corpus petition was not the proper vehicle to seek vacatur or review of the temporary order of protection herein because petitioner’s liberty was not “restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus” (People ex rel. Murray v Bartlett, 89 NY2d 1002, 1003 [1997]). We note, however, that the order of protection at issue has expired by its own terms (see Matter of Justin CC. [George CC.—Tina CC.], 86 AD3d 725, 726 [2011]; see generally Matter of Sarah C.B., 91 AD3d 1282, 1283 [2012]), and the Town Court that issued it has issued a permanent order of protection in conjunction with the sentence imposed on petitioner upon his subsequent plea of guilty. Thus, “any corrective measures which this Court might undertake would have no practical effect” (Matter of Leslie H. v Carol M.D., 47 AD3d 716, 716 [2008]; see Matter of Kristine Z. v Anthony C., 43 AD3d 1284, 1284 [2007], lv denied 10 NY3d 705 [2008]). Finally, we conclude that the exception to the mootness doctrine does not apply herein (see Justin CC., 86 AD3d at 726; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). We therefore dismiss the appeals.
All concur except Centra, J., who dissents and votes to reverse in accordance with the following memorandum.